Citation Nr: 0410642	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  98-05 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to October 
1989.

By an August 1997 decision, the RO denied a compensable rating for 
a service-connected disability of the left knee, and service 
connection for a psychiatric condition and for disabilities of the 
right knee, hips, and back.  The veteran appealed to the Board of 
Veterans' Appeals (Board).  The Board, by a November 2001 
decision, denied the claims pertaining to the left knee, right 
knee, hips, and back, and remanded to the RO the claim for service 
connection for a psychiatric disorder.  The case was returned to 
the Board in February 2004.

During a hearing held at the RO in April 1998, the veteran raised 
the issue of service connection for a seizure disorder.  As that 
issue has not yet been adjudicated by the RO in the first 
instance, it is referred to the RO.


REMAND

This appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

In November 2001, the Board requested, among other things, that 
the veteran be examined and that the examiner determine the 
current diagnosis of the veteran's claimed psychiatric disorder, 
review the claims folder, and express an opinion as to whether the 
disorder was related to the veteran's active military service.  
Unfortunately, the requested development has not been fully 
completed.  The veteran was examined, as requested, and the 
examiner reviewed the claims folder and offered a diagnosis.  
However, the examiner did not provide a clear opinion on whether 
the veteran's disorder was related to service.  In a March 2003 
addendum to the original September 2002 examination report, the 
examiner first stated that "it is as likely as not that 
[schizophrenia] is related to the military service based on the 
information obtained from the records and the evaluation . . . The 
stress of the military compounded with [other stressors in 1989] 
could probably aggravate a condition that was at that time 
latent."  (Emphases added.)  But later in the report, the examiner 
stated, "At present we can only speculate about this to say that . 
. . schizophrenia . . . is as likely as not related to his 
military service."  (Emphasis added.)  Based on those statements, 
the Board cannot discern how probable the examiner thought the 
link to service to be (i.e., at least as likely as not, or 
speculative).  Accordingly, a remand is required for 
clarification.  38 C.F.R. § 19.9 (2003); Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

A remand is also required to further assist the veteran in 
obtaining evidence pertinent to his appeal.  The information 
currently of record indicates that the veteran was hospitalized at 
the VA Medical Center (VAMC) in Decatur, Georgia in December 
1996/January 1997; that he was treated at the Georgia Mental 
Health Institute/Georgia Regional Hospital (GMHI/GRH) beginning in 
1995; that he was treated at a private psychiatric facility 
("Browner's") in 1991; and that he has been incarcerated.  
Presently, the record does not contain any reports from the 
December 1996/January 1997 hospitalization at the Decatur VAMC, 
any records from GMHI/GRH or "Browner's," or any records of 
psychiatric treatment the veteran may have received while 
incarcerated.  The RO should make efforts to obtain this evidence 
on remand.

For the reasons stated, this case is REMANDED to the RO via the 
AMC for the following actions:

1.  The RO should review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) is fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).

2.  The RO should contact the VAMC in Decatur, Georgia and request 
copies of any reports pertaining to the veteran's reported 
hospitalization at that facility in December 1996/January 1997.  
The VAMC should also be asked to provide any relevant records of 
psychiatric treatment the veteran may have received since March 
1999.  The evidence obtained should be associated with the claims 
folder.

3.  The RO should ask the veteran to provide appropriate releases 
so that relevant records of treatment can be obtained from 
GMHI/GRP (beginning in 1995), "Browner's" (in 1991), and the 
facility where he was incarcerated.  If releases are provided, the 
RO should make efforts to obtain the evidence, using the 
procedures at 38 C.F.R. § 3.159.  The material obtained should be 
associated with the claims folder.

4.  After the above development has been completed, the RO should 
arrange to have the examiner who conducted the examination of the 
veteran in September 2002 to clarify her opinion as to whether the 
veteran's schizophrenia can be attributed to active military 
service.  The examiner should review the expanded record 
(including and additional evidence obtained pursuant to this 
remand), and should indicate whether it is at least as likely as 
not (i.e., whether it is 50 percent or more probable) that the 
difficulties the veteran experienced in service, or during the 
one-year period following his discharge from service, were 
manifestations of schizophrenia, or whether schizophrenia can 
otherwise be attributed to service.  If the examiner who conducted 
the September 2002 examination is not employed by VA or is 
otherwise unavailable, the veteran should be scheduled for a new 
examination by another qualified examiner for purposes of 
obtaining the requested opinion.  A complete rationale for all 
opinions should be provided.

5.  The RO should then re-adjudicate the veteran's claim for 
service connection for a psychiatric disorder.  If the benefit 
sought remains denied, the RO should furnish the veteran and his 
representative a supplemental statement of the case (SSOC).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should be 
returned to this Board for further appellate review.  No action is 
required by the veteran until he receives further notice, but he 
may furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

If an examination is scheduled, the appellant is hereby notified 
that it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, and 
that the consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 C.F.R. §§ 
3.158 and 3.655 (2003).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2003).



